NUMBER 13-10-00046-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: RANDOLFO CASTILLO, M.D.



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Randolfo Castillo, M.D., filed a petition for writ of mandamus and an
emergency motion for temporary relief in the above cause on February 4, 2010.  That
same day, the Court requested that the real parties in interest, State Farm Lloyds, David
Hasley, Danny D. Christensen, and Ronald Rudolfo Castillo, file responses to:  (1) relator's
petition for writ of mandamus, and (2) relator's emergency motion for temporary relief. 
Such responses have been duly filed.
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown himself entitled to
the relief sought.  Accordingly, the petition for writ of mandamus and emergency motion
for temporary relief are DENIED.  See Tex. R. App. P. 52.8(a).

								PER CURIAM


Delivered and filed
the 8th day of March, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).